Citation Nr: 1038830	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  01-04 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include schizophrenia and posttraumatic stress 
disorder (PTSD).

2.  Entitlement to an effective date earlier than August 16, 
2000, for the grant of a 20 percent disability rating for 
service-connected lumbosacral strain with degenerative joint 
disease and degenerative disc disease of the lumbosacral spine.

3.  Entitlement to a disability rating higher than 20 percent for 
service-connected lumbosacral strain with degenerative joint 
disease and degenerative disc disease of the lumbosacral spine 
for the period prior to October 29, 2002.

4.  Entitlement to a disability rating higher than 40 percent for 
service-connected lumbosacral strain with degenerative joint 
disease and degenerative disc disease of the lumbosacral spine 
for the period beginning October 29, 2002.

5.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).

REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to January 
1977.

These matters come before the Board of Veterans' Appeals (Board) 
from rating decisions dated October 2000 and May 2003 of the VA 
RO above.

The Board notes that, in an April 2005 rating decision, the RO 
increased the evaluation assigned to the Veteran's service-
connected lumbar spine disability to 40 percent, effective 
October 29, 2002.  Since the RO did not assign the maximum 
disability rating possible, the appeal for a higher evaluation 
remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) 
(where a claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO decision 
assigning a higher rating, but less than the maximum available 
benefit, does not abrogate the pending appeal).

This case was previously before the Board in November 2005 and 
January 2010, at which time the Veteran's claims were remanded 
for additional evidentiary development. 
With regard to the Veteran's claim for service connection for an 
acquired psychiatric disorder, to include schizophrenia and PTSD, 
the Board notes this issue has previously been characterized as a 
claim for entitlement to service connection for an acquired 
psychiatric disorder, claimed as schizophrenia.  However, during 
the pendency of this claim and appeal, the Veteran submitted a 
new claim for service connection for PTSD.  The United States 
Court of Appeals for Veterans Claims (Court) has held that claims 
for service connection for PTSD encompass claims for service 
connection for all psychiatric disabilities.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record).  
As such, this issue on appeal has been characterized to consider 
all claimed psychiatric disabilities in accordance with Clemons. 

In July 2010, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the Atlanta, Georgia RO.  A 
transcript of that proceeding has been associated with the claims 
folder.

Additionally, the Board notes that, in the case of Rice v. 
Shinseki, the Court held, in substance, that every claim for a 
higher evaluation includes a claim for TDIU where the Veteran 
claims that his service-connected disabilities prevent him from 
working.  The Board notes that the Veteran has submitted medical 
evidence indicating that he is unemployable, in part, due to his 
lumbar spine condition.  He has also indicated in other 
statements that he would like to be considered for a 100 percent 
rating for permanent and total disability.  Accordingly, because 
the record has raised such claims, the Board has characterized 
the issues on appeal as including a claim for entitlement to 
TDIU.

The Board notes that the Veteran submitted a statement in October 
2003, in which he suggests that he has developed a current 
cervical spine disability as a result of his lumbar spine 
disability.  It does not appear that this issue has ever been 
separately adjudicated.  As such, the issue of entitlement to 
service connection for a neck disability, to include as 
secondary to a service-connected lumbar spine disability 
has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for an acquired 
psychiatric disorder, to include schizophrenia and PTSD, and 
entitlement to TDIU are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  It was factually ascertainable through the competent evidence 
of record that the Veteran had a loss of lateral spine motion, as 
of October 7, 1999.

2.  For the period prior to October 29, 2002, the Veteran's 
service-connected lumbosacral strain with degenerative joint 
disease and degenerative disc disease of the lumbosacral spine 
manifests by complaints of pain, limitation of motion, and muscle 
spasms.

3.  For the period beginning October 29, 2002, the Veteran's 
service-connected lumbosacral strain with degenerative joint 
disease and degenerative disc disease of the lumbosacral spine 
manifests by complaints of limitation of motion, muscle spasms, 
and pain, to include pain radiating into his lower extremities.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of October 7, 1999, for 
the grant of an increased rating of 20 percent for service-
connected lumbosacral strain with degenerative joint disease and 
degenerative disc disease of the lumbosacral spine have been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2010).

2.  The criteria for a disability rating in excess of 20 percent 
for service-connected lumbosacral strain with degenerative joint 
disease and degenerative disc disease of the lumbosacral spine 
for the period prior to October 29, 2002, have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5292 and 5295 (2002 and 2003).

3.  The criteria for a disability rating in excess of 40 percent 
for lumbosacral strain with degenerative joint disease and 
degenerative disc disease of the lumbosacral spine, for the 
period beginning October 29, 2002, have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5292 and 5295 (2003); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5237-5243 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and (4) 
request that the claimant provide any evidence in his or her 
possession that pertains to the claim.  The requirement of 
requesting that the claimant provide any evidence in his 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as required 
under Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless. 

VCAA letters dated in March 2001, October 2001, September 2002, 
April 2006, and April 2008 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159(b)(1) (2009); Quartuccio, at 187.  The Veteran 
was aware that it was ultimately his responsibility to give VA 
any evidence pertaining to the claims.  These letters informed 
him that additional information or evidence was needed to support 
his claims, and asked him to send the information or evidence to 
VA.  See Pelegrini II, at 120-121.  Additionally, the April 2008 
VCAA letter described how appropriate disability ratings were 
assigned and the February 2009 supplemental statement of the case 
(SSOC) described how effective dates were assigned.  
Subsequently, a SSOC was issued in June 2009.  

Furthermore, the Board notes that, for claims for an earlier 
effective date and an increased rating, where, as here, service 
connection has been granted and the initial rating and effective 
date have been assigned, the claim of service connection has been 
more than substantiated, as it has been proven, thereby rendering 
38 U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been fulfilled.  
Additionally, once a claim for service connection has been 
substantiated, the filing of a notice of disagreement (NOD) with 
the rating or the effective date of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 21 
Vet. App. 112 (2007).  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's available service treatment records and VA and 
private medical records are in the file.  The Board notes that 
the Veteran indicated in an August 2002 statement that he was 
recently released from Augusta VA Medical Center (VAMC) for his 
back condition after spending approximately 3 months in the 
hospital.  While the medical evidence of record reflects that the 
Veteran did seek in-patient treatment during 2001 and 2002, the 
evidence reflects that this treatment was primarily for paranoid 
schizophrenia and psychiatric complaints.  As there is no 
indication that the claims file is missing VA medical records 
from this time period or from this facility, the Board finds that 
all records identified by the Veteran as relating to these claims 
have been obtained, to the extent possible.  The record contains 
sufficient evidence to make a decision on the claims.  VA has 
fulfilled its duty to assist.

With respect to claims for increased ratings, the duty to assist 
includes, when appropriate, the duty to conduct a thorough and 
contemporaneous examination of the Veteran.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
Veteran's disability, a VA examination must be conducted.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2010).

The Veteran was provided with an examination for his lumbar spine 
condition most recently in April 2008.  There is no objective 
evidence indicating that there has been a material change in the 
severity of the Veteran's service-connected lumbar spine 
condition  since he was last examined.  See 38 C.F.R. § 3.327(a) 
(2010).  The duty to assist does not require that a claim be 
remanded solely because of the passage of time since an otherwise 
adequate examination was conducted.  See VAOPGCPREC 11-95.  The 
examiner reviewed the claims file, conducted the appropriate 
diagnostic tests and studies to the extent possible, and 
thoroughly interviewed and examined the Veteran.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007) (finding that when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate).  The 
Board finds this examination report to be thorough and consistent 
with contemporaneous medical records.  Thus, the Board concludes 
that the examination in this case is adequate upon which to base 
a decision with regard to this claim.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).



II.  Analysis

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claims or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions in civilian occupations.  Generally, the 
degree of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the 
various disabilities and the criteria for specific ratings.  If 
two disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2010).  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 
(2010).

The Veteran's entire history is reviewed when making a disability 
determination.  See 38 C.F.R. § 4.1 (2010).  But where service 
connection has already been established, and increase in the 
disability rating is at issue, it is the present level of the 
disability that is of primary concern.  See Francisco v.  Brown, 
7 Vet. App. 55 (1994).  However, in such cases, when the factual 
findings show distinct time periods during which a claimant 
exhibits symptoms of the disability at issue and such symptoms 
warrant different evaluations, staged evaluations may also be 
assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses, 
known as pyramiding, is generally to be avoided.  38 C.F.R. § 
4.14 (2010).  The critical element in permitting the assignment 
of several ratings under various diagnostic codes is that none of 
the symptomatology for any one of the disabilities is duplicative 
or overlapping with the symptomatology of the other disability. 
 See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  

In an October 2000 rating decision, the RO increased the 
evaluation assigned to the Veteran's service-connected chronic 
lumbosacral strain to 20 percent, effective August 16, 2000, 
under Diagnostic Code 5295.  In an April 2005 rating decision, 
the RO increased the evaluation assigned to the Veteran's 
service-connected chronic lumbosacral strain with degenerative 
joint disease and degenerative disc disease of the lumbosacral 
spine to 40 percent, effective October 29, 2002, under Diagnostic 
Codes 5237-5243.  The Veteran seeks a higher rating.

During the pendency of this appeal, VA twice amended the rating 
schedule for evaluating disabilities of the spine under 38 C.F.R. 
§ 4.71a.  The first amendment, which pertained to the evaluation 
of intervertebral disc syndrome under Diagnostic Code 5293, 
became effective on September 23, 2002.  67 Fed. Reg. 54,345, 
54,349 (Aug. 22, 2002).  The most recent revisions, codified in 
Diagnostic Codes 5235 through 5243, became effective on September 
26, 2003.  61 Fed. Reg. 51,457; 68 Fed. Reg. 51,458 (Aug. 27, 
2003); See also 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2009).  
The new criteria include a revision of 38 C.F.R. § 4.71a, to 
include Plate V, Range of Motion of Cervical and Thoracolumbar 
Spine.  

In Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the Federal 
Circuit overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to 
the extent that it conflicts with the precedents of the United 
States Supreme Court ("Supreme Court") and the Federal Circuit.  
According to General Counsel Opinion VAOPGCPREC 7-2003, Karnas is 
inconsistent with the Supreme Court and Federal Circuit precedent 
insofar as it provides that, when a statute or regulation changes 
while a claim is pending before VA or a court, whichever version 
of the statute or regulation is most favorable to the claimant 
will govern unless the statute or regulation clearly specifies 
otherwise.  

However, neither of the above cases nor the General Counsel 
Opinion prohibit the application of a prior regulation to the 
period on or after the effective date of a new regulation.  Thus, 
the rule that a Veteran is entitled to the most favorable of the 
versions of a regulation that was revised during his appeal 
allows application of the prior versions of the applicable 
diagnostic codes at 38 C.F.R. § 4.71a to the period on or after 
the effective dates of the new regulations.

The diagnostic codes pertaining to arthritis have remained the 
same throughout the pendency of this appeal.  Under Diagnostic 
Code 5010, arthritis due to trauma, substantiated by x-ray 
findings, is to be rated as degenerative arthritis under 
Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5010 (2010).  

Degenerative arthritis, when established by x-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by 
limitation of motion to be combined, not added under Diagnostic 
Code 5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory evidence 
of painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2010).

Under the old regulation, Diagnostic Code 5295, applicable prior 
to September 26, 2003, assigns a 20 percent evaluation for a 
lumbosacral strain with muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in standing position.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002 and 2003).  A 40 
percent evaluation was assigned for a severe lumbosacral strain, 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with oste-arthritic 
changes, or narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion. 

Diagnostic Code 5292, applicable prior to September 26, 2003, 
assigns a 10 percent evaluation for slight limitation of motion 
of the lumbar spine and a 20 percent evaluation for moderate 
limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2002 and 2003).  A maximum 40 percent 
evaluation is assigned for severe limitation of motion.  Id.

Diagnostic Code 5289, applicable prior to September 26, 2003, 
assigns a 50 percent evaluation for unfavorable ankylosis of the 
lumbar spine and a 40 percent evaluation for favorable ankylosis 
of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5289 
(2002 and 2003).  

Under the old regulation, applicable prior to September 23, 2002, 
Diagnostic Code 5293 pertains to intervertebral disc syndrome and 
assigns a 10 percent evaluation for mild symptoms; a 20 percent 
evaluation for moderate symptoms with recurring attacks; a 40 
percent evaluation for severe, recurring attacks with 
intermittent relief; and a 60 percent evaluation for pronounced, 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings appropriate to site of 
diseased disc with little intermittent relief.  38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2002).

The Board notes that words such as "severe," "moderate," and 
"mild" are not defined in the Rating Schedule.  Rather than 
applying a mechanical formula, VA must evaluate all evidence, to 
the end that decisions will be equitable and just.  38 C.F.R. § 
4.6 (2010).  Although the use of similar terminology by medical 
professionals should be considered, is not dispositive of an 
issue.  Instead, all evidence must be evaluated in arriving at a 
decision regarding a request for an increased disability rating.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6  (2010).

Effective September 23, 2002, the revised criteria evaluates 
intervertebral disc syndrome (preoperatively or postoperatively) 
either on the total duration of incapacitating episodes over the 
past 12 months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other disabilities, 
whichever method results in the higher evaluation.  With 
incapacitating episodes having a total duration of at least six 
weeks during the past 12 months a 60 percent rating is assigned.  
With incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months, a 
40 percent rating is assigned.  With incapacitating episodes 
having a total duration of at least two weeks but less than four 
weeks during the past 12 months, a 20 percent rating is assigned.  
With incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months, a 10 
percent rating is assigned.

Note (1) provides that for purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  "Chronic 
orthopedic and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note (2) 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using evaluation 
criteria for the most appropriate orthopedic diagnostic code or 
codes.  Evaluate neurologic disabilities separately using 
evaluation criteria for the most appropriate neurologic 
diagnostic code or codes.  Note (3) provides that if 
intervertebral disc syndrome is present in more than one spinal 
segment, provided that the effects in each spinal segment are 
clearly distinct, evaluate each segment on the basis of chronic 
orthopedic and neurologic manifestations or incapacitating 
episodes, whichever method results in a higher evaluation for 
that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective 
as of September 23, 2002).

Effective September 26, 2003, the schedule for rating spine 
disabilities was changed to provide for the evaluation of all 
spine disabilities under a new General Rating Formula for 
Diseases and Injuries of the Spine, unless the disability is 
rated under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes (renumbered as Diagnostic Code 
5243).  Diagnostic codes for all diseases and injuries to the 
spine were renumbered.
Under the current General Rating Formula for Diseases and 
Injuries of the Spine, a 10 percent rating is warranted where 
there is forward flexion of the thoracolumbar spine greater that 
60 degrees but not greater that 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
that 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater than 
235 degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  A 20 
percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees; or, forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or combined 
range of motion of the thoracolumbar spine not greater than 120 
degrees; or, combined range of motion of the cervical spine not 
greater than 170 degrees; or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 
percent evaluation is assigned for forward flexion of the 
cervical spine at 15 degrees or less; or favorable ankylosis of 
the entire cervical spine.  A 40 percent evaluation is warranted 
for unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine of 30 degrees or less; 
or, favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation is 
warranted for unfavorable ankylosis of the entire spine.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2010).

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 degrees, 
and left and right lateral rotation are zero to 80 degrees.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2) (2010); 
see also Plate V.  Normal forward flexion of the thoracolumbar 
spine is zero to 90 degrees, extension is 0 to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 degrees.  Id.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left and 
right rotation.  Id.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine is 
240 degrees.  Id.  The normal ranges of motion for each component 
of spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  Id.

Under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, a 10 percent evaluation is assigned 
for intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 1 week but less than 2 weeks 
during the past 12 months; a 20 percent evaluation is assigned 
for incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months; a 40 
percent evaluation is assigned with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months; and a 60 percent evaluation is 
assigned with incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2010).

For purposes of evaluations under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes, an 
incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  Id. at 
Note (1).  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the basis 
of incapacitating episodes or under the General Rating Formula 
for Diseases and Injuries of the Spine, whichever method results 
in a higher evaluation for that segment.  Id. at Note (2).

When evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due to 
pain and weakness causing additional disability beyond that 
reflected on range of motion measurements.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

As mentioned above, the Board is required to consider the 
Veteran's claim in light of the former and revised schedular 
criteria.
1.  Entitlement to an effective date earlier than August 16, 
2000, for the grant of a 20 percent disability rating for 
service-connected lumbosacral strain with degenerative joint 
disease and degenerative disc disease of the lumbosacral spine.

The Veteran is seeking entitlement to an effective date prior to 
August 16, 2000, 
for the assignment of a 20 percent evaluation for his service-
connected lumbar spine disability.   

The effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of receipt 
of the claim or the date entitlement arose, whichever is the 
later.  38 U.S.C. § 5110(a) (West 2002); 38 C.F.R. § 3.400 
(2010).  However, where evidence demonstrates that a factually 
ascertainable increase in disability occurred within the one-year 
period preceding the date of receipt of a claim for increased 
compensation, the effective date of the award 'shall be the 
earliest date as of which it is ascertainable that an increase in 
disability had occurred, if application is received within one 
year from such date.'  38 U.S.C.A. § 5110(b)(2) (West 2002); see 
also 38 C.F.R. § 3.400(o)(2) (2010); Harper v. Brown, 10 Vet. 
App. 125 (1997).  If such an increase is not factually 
ascertainable within the year prior to the date of receipt of the 
claim, the effective date shall be the date of the receipt of the 
claim.  38 C.F.R. § 3.400(o)(2) (2010).

The Board notes that the disability rating assigned to the 
Veteran's service-connected lumbosacral strain was increased to 
20 percent, effective August 16, 2000.  The Veteran contended at 
the April 2001 VA Form 9 Appeal that he felt he should have been 
given an effective date of August 1999.  He asserted that his 
lower back condition was the same during the August 1999 
timeframe.  In his February 2001 NOD, the Veteran indicated that 
he has been filing for an increase on his back condition since 
1999.

A review of the evidence of record reveals that the RO assigned 
an effective date of August 16, 2000, because this was the date 
that the Veteran underwent a VA examination for his lumbar spine 
which showed muscle spasms.  

The Board has considered whether the evidence of record reflects 
that the Veteran met the criteria for a 20 percent evaluation 
prior to the August 16, 2000, VA examination.  Specifically, the 
Board notes that the Veteran underwent a VA examination on 
October 7, 1999.  At this examination, the Veteran could not bend 
to the left or the right.  

As noted above, under the old regulation, Diagnostic Code 5295, 
applicable prior to September 26, 2003, assigns a 20 percent 
evaluation for a lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002 
and 2003).  As the Veteran was noted at the October 7, 1999, VA 
examination as having lost lateral spine motion, the Board finds 
that the Veteran met the criteria for a 20 percent evaluation at 
that time.  Therefore, the Board finds that an earlier effective 
date of October 7, 1999, is warranted for the assignment of a 20 
percent evaluation for his service-connected lumbar spine 
disability.

The Board has considered assigning an effective date of August 
31, 1999, for the grant of this 20 percent evaluation, as this 
was the date that the Veteran's claim for an increased rating was 
received.  However, as noted above, the effective date of an 
evaluation and award of compensation based on an original claim, 
a claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400 (2010).  As the medical evidence 
of record does not reflect that the Veteran's lumbar spine 
disability met the criteria for a 20 percent evaluation at any 
point prior to October 7, 1999, the Board finds that entitlement 
to this increase in compensation did not arise until this date.  
As such, an earlier effective date beyond October 7, 1999, is not 
warranted.   

In summary, the Board concludes that the evidence supports an 
effective date of October 7, 1999, for the grant of a 20 percent 
evaluation for the Veteran's lumbar spine disability, but the 
preponderance of the evidence is against finding that an 
effective date prior to October 7, 1999, is warranted.  In making 
this determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is 
not such a state of equipoise of positive and negative evidence 
to otherwise grant the Veteran's claim beyond October 7, 1999.

2.  Entitlement to a disability rating higher than 20 percent for 
service-connected lumbosacral strain with degenerative joint 
disease and degenerative disc disease of the lumbosacral spine 
for the period prior to October 29, 2002.

The Board notes that the Veteran underwent VA examinations in 
October 1999, August 2000, and July 2002. 

At the October 1999 VA examination, the Veteran reported pain, 
stiffness, weakness, fatigability, and lack of endurance of the 
low back.  It was noted that the Veteran was in a wheelchair.  He 
stated he could walk but only with pain.  The examiner noted that 
the Veteran had an extension of about 50 degrees from a 180 
degrees line.  Flexion was 94 degrees from the same vertical 
line.  He could not move well.  He could not bend to the left or 
the right.  It was obvious that he was in a lot of pain.  He had 
a lot of painful motion.  There was no spasm of the muscles, no 
weakness, and no tenderness that the examiner could determine.  
The examiner noted that he stayed bent over when he was standing.  
Musculature of the back showed no paraspinal muscle spasm.  There 
was no sciatic notch tenderness.  Upon straight leg raising, the 
Veteran stopped the examiner and stated that his pain was 
confined to the low back.  His reflexes seemed to be active and 
about 2+ equally on the patellar tendons.  He described some 
urinary incontinence.  There was no sensory or motor loss.  He 
did ambulate only in what appeared to be pain and in a humped 
over position.  The examiner diagnosed the Veteran with mild 
degenerative disc disease of the lumbosacral spine without 
evidence of disc herniation, bony central spin stenosis, or 
neural foraminal encroachment.   

At the August 2000 VA examination, the Veteran complained of 
pain, weakness, stiffness, fatigability, etc.  The Veteran 
complained of constant pain in his lower back, which sometimes 
radiates down in his lower extremities.  He denied any particular 
numbness. The Veteran reported that he has tried bedrest and heat 
without any relief.  The Veteran reported that he has been 
unemployed since 1986 due mainly to mental problems.  He also 
states he is unable to work due to his chronic low back pain.  
The examiner noted that the Veteran was observed initially 
walking down the hallway of the hospital erect without any 
discomfort.  However, when he came into the examination room, he 
is hunched over at about 10 degrees flexion, claiming that he 
cannot stand erect because he is in too much pain.  His lack of 
range of motion appears extremely over exaggerated with flexion 
10 to 30 degrees, extension -10 degrees, left and right lateral 
flexion 10 degrees, and left and right rotational zero degrees.  
The examiner noted that the Veteran complained of extreme pain 
before range of motion, worse with the slightest movement which 
appeared extremely over exaggerated.  The examiner stated that it 
was her professional opinion that there are no limitations, that 
the Veteran is more fixated on having a lumbar condition, which 
is mainly related to his schizophrenia and not because of a real 
lumbar condition.  The examiner noted that there was some mild 
paralumbar spasms noted with no significant tenderness on 
palpation.  The examiner noted good muscle tone and bulk with no 
sign of atrophy.  Deep tendon reflexes are intact and 
symmetrical.  No sensory or motor loss was noted.  Negative 
straight leg raising tests were noted bilaterally.  The examiner 
diagnosed the Veteran with chronic lumbar strain with clinical 
findings of mild spondylosis and mild chronic muscular spasms.  
There is insufficient evidence to warrant any diagnosis of 
degenerative joint disease, herniated nucleus pulposis, or 
radiculopathy of the lower extremities.  The examiner stated that 
it is her professional opinion that, due to the Veteran's 
schizophrenia, he believes that there is more of a lumbar spine 
condition than what is actually presented on examination.       

At the July 2002 VA examination, the Veteran reported that he has 
pain when walking and his legs may "go out on him".  The 
Veteran reported pain and stiffness every day.  He has weakness 
and fatigability.  Upon examination, the examiner noted that 
there are no curvature abnormalities, bony abnormalities, 
muscular hypertrophy, or atrophy.  He can flex to 80 degrees but 
complains of pain and states that he cannot go further.  He can 
only extend to 10 degrees, and he stops stating that he can go no 
further secondary to pain.  Lateral bending to the right is 20 
degrees and to the left is 20 degrees.  He states he has pain at 
both points.  Deep tendon reflexes are symmetrical.  Strength in 
the lower extremities is symmetrical.  The examiner noted no 
atrophy of the muscles in the lower extremities.  Gait is normal.  
The Board has reviewed all other relevant medical evidence of 
record as well.  In a September 2002 VA treatment record, the 
Veteran reported chronic back pain which radiates to the legs.  
The Veteran reported that he is unable to walk as he used to.  He 
can walk but it is too painful.  The examiner noted that the 
Veteran was unable to raise his leg due to severe pain and unable 
to lay down on the table due to severe pain.  In an August 2001 
VA treatment record, the Veteran complained of stiffness and 
spasms.  In a December 2000 VA treatment record, the Veteran 
denied problems with bowel/bladder.  He reported pain, and the 
psychiatrist noted that she does not feel that he is 
exaggerating.  In a June 2000 VA treatment record, the Veteran 
complained of incontinence of urine 2 to 3 times per week.  
However, the physician noted that neurological examination 
revealed no focal neurological deficit.  The Veteran also 
complained of urinary incontinence in a March 2000 VA treatment 
record.  However, the physician determined that there did not 
seem to be any neurological cause of his alleged urinary 
problems.         

As noted above, the Board has assigned an earlier effective date 
of October 7, 1999, for the grant of an increased 20 percent 
evaluation for this disability.  As such, the period of time on 
appeal is October 7, 1999, to October 28, 2002.  As the most 
recent revisions to the diagnostic criteria for evaluating the 
spine were made effective September 26, 2003, these most recent 
revisions are not applicable to the period of time on appeal.  As 
such, the Board will be evaluating this period of time on appeal 
under the criteria prior to the September 23, 2002, revisions, 
and the criteria prior to the September 26, 2003, revisions. 

As the Veteran has not been diagnosed with unfavorable or 
favorable ankylosis of the lumbar spine, an increased evaluation 
cannot be assigned under Diagnostic Code 5289, applicable prior 
to September 26, 2003.  38 C.F.R. § 4.71a, Diagnostic Code 5289 
(2002 and 2003). 

Under the old regulation, Diagnostic Code 5295, applicable prior 
to September 26, 2003, assigns a 40 percent evaluation for a 
severe lumbosacral strain, with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion with 
oste-arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002 and 2003).  
Upon review of the aforementioned medical evidence, the Board 
simply does not find that the objective medical evidence of 
record reflects that the Veteran met these criteria for the 
period of October 7, 1999, to October 28, 2002.  The objective 
medical evidence of record does not support the Veteran's 
assertions that his lumbar spine disability was severe at this 
time.  The Board acknowledges that the Veteran was noted at the 
July 2002 VA examination as having degenerative disc disease, and 
he reported at the October 1999 VA examination that he could not 
bend to either side.  However, the medical evidence of record 
clearly reflects that the Veteran was able to bend to the side at 
the August 2000 VA and the July 2002 VA examinations.  To the 
extent that the Veteran was noted as being hunched over at about 
10 degrees flexion at the August 2000 VA examination, it was also 
noted that he was observed initially walking down the hallway of 
the hospital erect without any discomfort.  While he presented at 
the October 1999 VA examination in a wheelchair, asserting that 
it was painful to walk, there was no indication that he reported 
to other treatment appointments or VA examinations in a 
wheelchair.  His gait was specifically noted as normal at the 
July 2002 VA examination.  Moreover, the clinical evidence of 
record does not reflect that the Veteran's lumbar spine 
disability manifested during this time period with listing of the 
whole spine to the opposite side or positive Goldthwaite's sign.  
Therefore, while the Board notes the Veteran's subjective 
complaints during this time period of limitation of motion and 
has considered that the Veteran had degenerative disc disease of 
the lumbar spine at this time, the Board finds that an increased 
rating of 40 percent is not warranted under Diagnostic Code 5295, 
in light of the fact that the evidence of record does not reveal 
listing of the whole spine to opposite side or positive 
Goldthwaite's sign; the Veteran's range of motion actually 
improved throughout the period of time on appeal; and the 
Veteran's reports that he could not stand erect were specifically 
listed as exaggerated by one examiner who witnessed him walking 
prior to entering the examination room.  

With regard to receiving an increased rating under Diagnostic 
Code 5292, applicable prior to September 26, 2003, there is no 
objective medical evidence of record for this time period that 
the Veteran's limitation of range of motion was severe in nature.  
The Board notes that the Veteran is currently receiving a 20 
percent for loss of lateral spine motion and muscle spasm.  
However, while the Veteran reported at the October 1999 VA 
examination that he cannot bend to the left or the right, he was 
noted at the July 2002 VA examination as having 20 degrees of 
lateral bending to the right and to the left.  Additionally, the 
examiner at the August 2000 VA examination noted that the Veteran 
was observed initially walking down the hallway of the hospital 
erect without any discomfort.  However, when he came into the 
examination room, he was hunched over at about 10 degrees 
flexion, claiming that he could not stand erect because he was in 
too much pain.  The examiner also noted that his lack of range of 
motion appeared extremely over exaggerated with flexion 10 to 30 
degrees, extension -10 degrees, left and right lateral flexion 10 
degrees, and left and right rotational zero degrees.  At the July 
2002 VA examination, however, it was noted that the Veteran could 
flex to 80 degrees, extend to 10 degrees, and laterally bend to 
both sides to 20 degrees.  Therefore, in light of the 
professional medical opinion indicating that the Veteran appeared 
to have been exaggerating his symptoms during this period; the 
fact that his range of motion increased from the October 1999 
examination to the August 2000 examination to the July 2002 
examination; and the fact that the Veteran is already receiving a 
20 percent evaluation under Diagnostic Code 5295 for this time 
period based on range of motion complaints, the Board finds that 
an increased evaluation under Diagnostic Code 5292, applicable 
prior to September 26, 2003, is not warranted for this period of 
time.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002 and 2003).  

With regard to applying the criteria for evaluating 
intervertebral disc syndrome, prior to September 23, 2002, the 
Board notes that the Veteran complained of some pain that is 
radiating into his legs during this period of time.  However, the 
objective medical evidence of record for this time period does 
not reflect that the Veteran experienced symptoms of 
intervertebral disc syndrome that are severe enough to be 
considered more than slight in nature.  As such, an increased 
rating cannot be assigned under Diagnostic Code 5293.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002).

With regard to applying the revised criteria for evaluating 
intervertebral disc syndrome, effective September 23, 2002, as 
noted above, there is no indication in the medical evidence of 
record that the Veteran has experienced any incapacitating 
episodes during this time period.  As such, an increased rating 
cannot be awarded.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003).

With respect to the possibility of assigning a higher disability 
rating according to 38 C.F.R. § 4.40 and 4.45 for the Veteran's 
lumbar spine disability, the Board notes that the Veteran 
reported pain, stiffness, weakness, fatigability, and lack of 
endurance of the low back at the October 1999 VA examination.  
However, there is no indication in the medical evidence of record 
that these complaints resulted in additional functional loss 
beyond that for which the Veteran is already being compensated.  
The Veteran is already receiving a 20 percent evaluation under 
Diagnostic Code 5295 for this period of time on appeal for 
lumbosacral strain with muscle spasm on extreme forward bending 
and loss of lateral spine motion, despite the fact that the 
Veteran was noted as having lateral bending of 20 degrees 
bilaterally at the July 2002 VA examination and right and left 
lateral flexion of 10 degrees at the August 2000 VA examination; 
he was noted at the October 1999 VA examination as having no 
spasms of the muscles; and the examiner at the August 2000 VA 
examination  stated that it was her professional opinion that 
there are no limitations, that the Veteran is more fixated on 
having a lumbar condition, which is mainly related to his 
schizophrenia and not because of a real lumbar condition.  
Therefore, without objective medical evidence showing that the 
Veteran's complaints of pain, stiffness, weakness, fatigability, 
and lack of endurance result in additional functional loss and 
impairment beyond that for which he is already being compensated, 
the Board finds that additional compensation need not be assigned 
for the Veteran's lumbar spine disability according to 38 C.F.R. 
§§ 4.40 or 4.45.  

The Board has also considered the potential application of other 
various provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where scheduler evaluations are found to be 
inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the Veteran's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
lumbar spine disability is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's disability 
with the established criteria shows that the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  There is no evidence in the medical records of 
an exceptional or unusual clinical picture.  The Board, 
therefore, has determined that referral of this case for extra-
schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.

In summary, for the reasons and bases expressed above, the Board 
concludes that an evaluation in excess of 20 percent for the 
Veteran's service-connected lumbosacral strain with degenerative 
joint disease and degenerative disc disease of the lumbosacral 
spine, for the period of October 7, 1999, to October 28, 2002, is 
not warranted.  Assignment of staged ratings have been considered 
and applied appropriately.  Hart, supra.

3.  Entitlement to a disability rating higher than 40 percent for 
service-connected lumbosacral strain with degenerative joint 
disease and degenerative disc disease of the lumbosacral spine 
for the period beginning October 29, 2002.

The Board notes that the Veteran underwent a VA examination most 
recently in April 2008.  The examiner noted that the Veteran has 
been using walking assistance devices because it is difficult for 
him to walk without support.  The Veteran reported pain in the 
lower back.  It is diffuse, deep, constant, and most of the time 
around 7 to 8 on the scale of 10 (moderate to severe pain).  
There is radiation of pain to both shoulders and neck.  The 
Veteran reported flare-ups 4 to 5 times per day, at which time 
his pain is a 10 on a scale to 10.  The Veteran reported that any 
movement increases pain in the back; even movement of the upper 
extremities and neck excites pain in the back.  The examiner 
noted no incapacitation.  The Veteran cannot do anything of his 
own without assistance or help.  The Veteran reported numbness 
and weakness in both upper and lower extremities.  The examiner 
noted that the Veteran could not stand without the support of 
bilateral elbow crutches.  He had normal curvature and was tender 
to percussion.  He required assistance getting on and off the 
examination table.  His forward flexion, extension, left lateral 
flexion, right lateral flexion, left lateral rotation, and right 
lateral rotation could not be tested as the Veteran was not 
willing.  Lasegue test was negative bilaterally.  Bilateral deep 
ankle and knee reflexes are present.  Bilateral plantars are 
downgraded.  No sensory or automatic dysfunction was noted.  
Muscle power was at a grade 3 to 4.  CT of the lumbar spine 
revealed mild degenerative disc disease with no significant 
stenosis throughout.  There was no significant change since July 
2007.  The examiner diagnosed the Veteran with moderate to severe 
level disability.  The examiner further noted that it is 
difficult to state exactly as to how much of his present 
disability is due to his various psychiatric problems and how 
much is due to lumbar spinal disease. 

The Veteran also underwent a VA examination in January 2004.  At 
this examination, the Vetera reported that his pain is 
exacerbated by almost any movement.  Bending, twisting, sneezing, 
coughing, or anything can exacerbate his pain.  The Veteran 
reported that he is nearly incapacitated every day.  He has to 
keep on constant pain medication just to get up and move.  Upon 
examination, the examiner noted spasm in the lumbar musculature.  
The muscles of the buttocks and lower extremities are 
symmetrical.  There is no atrophy.  Strength in the lower 
extremities appear to be symmetrical.  Deep tendon reflexes are 
symmetrical, as are extensor hallucis longus.  The examiner noted 
that sensorium appears to be normal, and he has no bowel or 
bladder dysfunction. 

The Veteran underwent a VA examination in November 2002 as well.  
The Veteran reported being in pain 24 hours a day, 7 days per 
week. He does not do any kind of activity.  He can barely move, 
lay down, sit for a long time, or walk because of pain.  He 
denied any urinary or fecal incontinence.  He denied any numbness 
in the lower legs.  The Veteran's deep tendon reflexes were noted 
as equal and normal.  Sensory examination was completely 
negative.  The examiner noted no evidence of Babinski.  The 
examiner diagnosed the Veteran with chronic low back pain with 
radicular symptoms.    

The Board has also reviewed all other relevant medical evidence 
of record as well.  For example, the Board has considered the 
March 2009 statement from the Veteran's private physician at 
Advanced Pain Management which reflects that the Veteran's lumbar 
spine disability is not improved significantly to carry out his 
activities of daily life without significant pain, despite 
physical therapy, medication, management, and pain injections.  
In an August 2003 VA treatment record, the Veteran complained of 
excruciating pain in the lower back and neck with any movement.  
The examiner noted the Veteran as having chronic pain with 
exaggerated symptoms with history of opiate dependence.  In a 
January 2003 VA treatment record, the Veteran was diagnosed with 
chronic neck and low back pain with associated pain in extremity.  
Sensory examination revealed intact except decreased to light 
touch in area of right upper extremity and different areas of 
bilateral lower extremities with no specific dermatone 
distribution.   

Upon review of the claims files, the Board finds no evidence 
indicating that the Veteran has unfavorable or favorable 
ankylosis of the lumbar spine or the entire spine.  As such, an 
increased rating is not warranted under the General Rating 
Formula for Diseases and Injuries of the Spine. 

With regard to applying the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, the Board notes 
that there is no indication in the medical evidence of record 
that the Veteran has experienced any incapacitating episodes 
during this time period.  While the Veteran reported at the 
January 2004 VA examination that he is nearly incapacitated every 
day, he did not report, nor did the examiner note, any 
incapacitating episodes requiring bed rest prescribed by a 
physician and treatment by a physician, as defined under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  As such, an increased rating cannot be 
assigned under this criteria.

The Board also notes that, according to Note (1), any associated 
objective neurologic abnormalities, including, but not limited 
to, bowel or bladder impairment, must be evaluated separately 
under the appropriate diagnostic code.  The Board acknowledges 
that the Veteran complained of pain that radiates down the 
posterior aspect of both lower extremities in a July 2007 VA 
treatment record.  However, it was also noted in this July 2007 
VA treatment record that there is no pain with palpation of 
sacroiliac joints or at the sciatic notches.  Straight leg 
raising was negative to full extension bilaterally, and there is 
good strength with dorsiflexion and plantar flexion.  Deep tendon 
reflexes are two plus and equal throughout.  While the Board has 
considered the Veteran's complaints of radiation pain, the claims 
folders simply contain no clinical evidence demonstrating 
objective neurologic abnormalities.  As such, the Board concludes 
that the greater weight of the evidence is against assigning a 
separate rating based on neurological abnormalities.

With respect to the possibility of assigning a higher disability 
rating according to 38 C.F.R. § 4.40 and 4.45 for the Veteran's 
lumbar spine disability, the Board notes that the Veteran is 
currently receiving the maximum evaluation possible for 
limitation of motion.  Additionally, the Veteran was not willing 
to have his range of motion tested at the most recent VA 
examination.  Therefore, while the Board notes the Veteran's 
complaints of pain, the Veteran is already receiving the maximum 
compensation allowable for functional loss.  As such, the Board 
finds that additional compensation need not be assigned for the 
Veteran's lumbar spine disability according to 38 C.F.R. §§ 4.40 
or 4.45.

As noted above, the Board will also consider the old regulations 
in evaluating the Veteran's lumbar spine disability.  However, as 
the period of time on appeal is from October 29, 2002, to the 
present, the regulations prior to the September 23, 2002, 
revisions will not be considered. 

As the Veteran has not been diagnosed with unfavorable or 
favorable ankylosis of the lumbar spine, an increased evaluation 
cannot be assigned under Diagnostic Code 5289, applicable prior 
to September 26, 2003.  38 C.F.R. § 4.71a, Diagnostic Code 5289 
(2003). 

As the Veteran is already receiving a 40 percent evaluation for 
limited range of motion of the lumbar spine, an increased rating 
cannot be awarded under Diagnostic Code 5292, applicable prior to 
September 26, 2003, given that 40 percent is the maximum 
evaluation allowed under this diagnostic code.  38 C.F.R. § 
4.71a, Diagnostic Code 5292 (2003). 

With regard to applying the criteria for evaluating 
intervertebral disc syndrome, effective September 23, 2002, as 
noted above, there is no indication in the medical evidence of 
record that the Veteran has experienced any incapacitating 
episodes during this time period.  As such, an increased rating 
cannot be awarded.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003). 

With regard to evaluating the Veteran's lumbar spine disability 
under Diagnostic Code 5295, applicable prior to September 26, 
2003, as the Veteran is already receiving a 40 percent evaluation 
for limited range of motion of the lumbar spine under the current 
diagnostic criteria, an increased rating cannot be awarded under 
Diagnostic Code 5295, applicable prior to September 26, 2003, 
which allows a maximum evaluation of 40 percent for symptoms 
which also include limited range of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003).  To do so would constitute 
pyramiding under 38 C.F.R. § 4.14.  

The Board has also considered the potential application of other 
various provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where scheduler evaluations are found to be 
inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the Veteran's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
lumbar spine disability is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's disability 
with the established criteria shows that the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  There is no evidence in the medical records of 
an exceptional or unusual clinical picture.  The Board, 
therefore, has determined that referral of this case for extra-
schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.

In summary, for the reasons and bases expressed above, the Board 
concludes that an evaluation in excess of 40 percent, effective 
October 29, 2002, for the Veteran's service-connected lumbosacral 
strain with degenerative joint disease and degenerative disc 
disease of the lumbosacral spine is not warranted.  Assignment of 
staged ratings have been considered and applied appropriately.  
Hart, supra.


ORDER

Entitlement to an effective date of October 7, 1999, but no 
earlier, for an increased rating of 20 percent for lumbosacral 
strain with degenerative joint disease and degenerative disc 
disease of the lumbosacral spine is granted.

Entitlement to a disability rating higher than 20 percent for 
service-connected lumbosacral strain with degenerative joint 
disease and degenerative disc disease of the lumbosacral spine 
for the period prior to October 29, 2002, is denied.

Entitlement to a disability rating higher than 40 percent for 
service-connected lumbosacral strain with degenerative joint 
disease and degenerative disc disease of the lumbosacral spine 
for the period beginning October 29, 2002, is denied.


REMAND

The Veteran is seeking entitlement to service connection for an 
acquired psychiatric disorder, to include schizophrenia and PTSD, 
and entitlement to TDIU.  After a thorough review of the 
Veteran's claims folder, the Board has determined that additional 
development is necessary prior to the adjudication of these 
claims.  

As an initial matter, the Board notes that, in the January 2010 
remand, it was noted that the Veteran's claim for service 
connection for PTSD may be merged with the claim for service 
connection for an acquired psychiatric disorder that is on 
appeal.  The Board also indicated in this remand that the RO must 
first conduct any necessary evidentiary development, to include 
providing the Veteran with specific notice as to the type of 
information and evidence needed to substantiate a claim for PTSD 
and/or providing the Veteran a VA PTSD examination.  The claims 
file contains no indication that any additional evidentiary 
development was conducted with regard to the Veteran's claim for 
service connection for PTSD after the January 2010 remand.  

Additionally, the Board notes that the Veteran was provided a VA 
psychiatric examination in April 2008 for his claim for service 
connection for an acquired psychiatric disorder, claimed as 
schizophrenia.  The examiner reviewed the claims file and 
interviewed and examined the Veteran.  The examiner noted that 
the Veteran reported always thinking that someone is after him 
because of what happened.  The examiner noted that the Veteran 
was referencing an instance in the military that he believes is a 
casual factor for his symptoms.  The examiner diagnosed the 
Veteran with schizophrenia, paranoid type; cocaine abuse; and 
alcohol dependence in possible remission.  The examiner concluded 
by stating that PTSD is simply not supported by the Veteran's 
complaint nor by the extensive and multiple medical record 
entries.  The examiner further determined that the Veteran's 
schizophrenia is not related to his active military service.   

While the Board has considered the April 2008 VA opinion, it is 
unclear whether the Veteran's specific complaints regarding his 
reported in-service stressor incidents were considered.  
Specifically, the Veteran asserted at the July 2010 hearing that, 
while at boot camp, 3 drill sergeants killed his bunkmate.  The 
Veteran further asserted that he went before a court martial 
regarding this incident and one of the drill sergeants threatened 
to kill him if he testified against him.  The Veteran also 
asserted at the hearing that he witnessed a separate incident, in 
which 2 marines killed another marine.  In an October 2003 
statement, the Veteran indicated that he believes that the above-
described court martial involved a Sergeant C., a Sergeant H., 
and a Sergeant C. of the 3rd Battalion, Platoon 304, Parris 
Island, South Carolina, in February 1973.  The Veteran indicated 
that Sergeant H. indicated that, after he was released from 
prison, he would personally hunt the Veteran down and kill him.  
In a November 2002 statement, the Veteran indicated that this 
incident may have occurred in February or March of 1973.  While 
the examiner at the April 2008 VA examination noted that the 
Veteran referenced an instance in the military that he believes 
is a casual factor for his symptoms, no further details are given 
regarding which, if either, of these incidents was relayed to the 
VA examiner.   

Service connection for PTSD specifically requires medical 
evidence establishing a diagnosis of the disability, credible 
supporting evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, between 
the current symptomatology and the claimed in-service stressor.  
See 38 C.F.R. § 3.304(f) (2010).  

In light of the fact that the Veteran's claim has now been 
characterized to include his claim for PTSD, the Board finds that 
efforts must be made to verify his reported stressors and to 
afford the Veteran a VA examination that considers specifically 
his assertions regarding these reported stressors in light of any 
and all current psychiatric disabilities.  

Firstly, the Veteran should be afforded appropriate notification 
of the requirements for establishing service connection for PTSD, 
to include adequate notice with regard to how appropriate 
disability ratings and effective dates are assigned.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

Then, the Veteran's personnel records should be associated with 
the claims file, and a unit records search should be conducted to 
verify the Veteran's reports of witnessing 2 marines kill another 
marine and 3 drill sergeants kill his bunkmate during boot camp.  
Any available records regarding court martial proceedings 
relating to the incident involving his bunkmate should be 
obtained as well. 

Additionally, in light of the lack of detail in the April 2008 VA 
examination report regarding either of the Veteran's reported in-
service stressor incidents, the Board finds that a new VA 
examination is warranted in this case.  Therefore, this issue 
must be remanded in order to schedule the Veteran for a VA 
examination to determine whether he has a current diagnosis of 
PTSD according to the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM- IV) 
criteria, schizophrenia, or any other psychiatric disability.  
Then, an opinion should be rendered as to whether any of the 
Veteran's diagnosed acquired psychiatric disorders, to include as 
schizophrenia and PTSD were caused or aggravated by his active 
duty service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) 
(if the medical evidence of record is insufficient, the Board is 
free to supplement the record by seeking an advisory opinion or 
ordering a medical examination).  Additionally, the Board notes 
that the claims file contains a May 2005 VA medical record, in 
which a psychiatrist stated that the Veteran should be regarded 
as totally and permanently disabled and unemployable due to PTSD 
from service-related traumas and chronic severe back pain.  The 
psychiatric went on to state that both conditions exacerbate the 
other.  As such, an opinion should also be rendered as to whether 
any of the Veteran's diagnosed acquired psychiatric disorders, to 
include schizophrenia and PTSD could have been caused or 
aggravated by his service-connected lumbar spine disability. 
With regard to the Veteran's claim for entitlement to TDIU, the 
Board notes that the  claims file contains an October 2004 VA 
treatment records indicating that the Veteran should be regarded 
as totally and permanently unemployable due to chronic back 
strain/degenerative disc disease pain which has spread to his 
neck and later thighs and causes depression and anxiety.  It was 
further noted that he is also unemployable due to psychotic 
symptoms and PTSD symptoms which began in service.  However, the 
Board notes that this opinion was rendered by a psychiatrist, not 
an orthopedist or physician who was examining the Veteran's back 
disability. Additionally, as noted above, the examiner at the 
April 2008 VA spine examination stated that it is difficult to 
state exactly as to how much of his present disability is due to 
his various psychiatric problems and how much is due to lumbar 
spinal disease.  As such, this issue must be remanded in order to 
schedule the Veteran for a VA examination to determine whether he 
is precluded by reason of any diagnosed psychiatric disabilities, 
his service-connected lumbar spine disability, or any other 
disabilities from obtaining and maintaining any form of 
substantial gainful employment consistent with his education and 
occupational experience.  Colvin. 

Accordingly, the case is REMANDED for the following action:

1.	Provide the Veteran with appropriate 
notice of VA's duties to notify and to 
assist with regard to his claim for 
service connection for PTSD, to include 
adequate notice with regard to how 
appropriate disability ratings and 
effective dates are assigned under 
Dingess.

2.	Obtain and associate with the claims file 
the Veteran's service personnel records.

3.	Prepare a letter asking the United States 
Army and Joint Services Records Research 
Center (JSRRC) to provide any available 
information which might corroborate the 
Veteran's alleged stressors, to include 
dates and places of these alleged 
incidents.  Specifically, a request should 
be made to verify the Veteran's reports of 
witnessing 3 drill sergeants kill his 
bunkmate during boot camp with the 3rd 
Battalion, Platoon 304, in Parris Island, 
South Carolina, in February or March of 
1973, and witnessing 2 marines kill 
another marine.  Any available records 
regarding court martial proceedings 
relating to the incident involving his 
bunkmate should be obtained as well.

4.	After all relevant records have been 
associated with the claims file, schedule 
the Veteran for an appropriate VA 
psychiatric examination with a 
psychologist or psychiatrist.  All 
appropriate tests and studies should be 
performed and all clinical findings 
reported in detail.  The claims file 
should be provided to the appropriate 
psychologist/psychiatrist for review, and 
the psychologist/psychiatrist should note 
that it has been reviewed.  Additionally, 
the psychologist/psychiatrist should 
elicit from the Veteran a history of his 
symptoms and onset relating to his claimed 
PTSD, schizophrenia, or psychiatric 
disorder.  After reviewing the file, 
examining the Veteran, and noting his 
reported history of symptoms, the 
psychologist/psychiatrist should render an 
opinion as to whether the Veteran 
currently has PTSD, schizophrenia, or a 
psychiatric disability of any kind.  
If so, an opinion should be provided as to 
whether it is at least as likely as not 
that the Veteran's current PTSD, 
schizophrenia, or psychiatric 
disability of any kind was caused or 
aggravated by his active duty service.  
Additionally, an opinion should also be 
provided as to whether it is at least as 
likely as not that the Veteran's current 
PTSD, schizophrenia, or psychiatric 
disability of any kind was caused or 
aggravated by his service-connected lumbar 
spine disability.  If the 
psychologist/psychiatrist is unable to 
make any determination, she or he should 
so state and indicate the reasons. 

It would be helpful if the 
psychologist/psychiatrist would use the 
following language, as may be appropriate:  
"more likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 50%), 
or "less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).  The term "at least as likely 
as not" does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is to 
find against it.  The 
psychologist/psychiatrist should provide a 
complete rationale for any opinions 
provided.

5.	Schedule the Veteran for an appropriate VA 
examination for his claim for entitlement 
to TDIU.  The claims file should be 
provided to the appropriate examiner for 
review, and the examiner should note that 
it has been reviewed.  The examiner should 
elicit a history from the Veteran 
regarding his recent employment and 
examine the Veteran thoroughly.  After 
reviewing the file, noting the Veteran's 
reported history, and examining the 
Veteran, the examiner should render an 
opinion as to whether the Veteran is 
precluded by reason of any diagnosed 
psychiatric disabilities, his service-
connected lumbar spine disability, or any 
other disabilities from obtaining and 
maintaining any form of substantial 
gainful employment consistent with his 
education and occupational experience.  
The examiner should provide a complete 
rationale for any opinions provided.

6.	Then, readjudicate the claims.  In 
particular, the RO should review all the 
evidence that was submitted since the most 
recent SSOC.  In the event that the claims 
are not resolved to the satisfaction of 
the Veteran, he should be provided a SSOC, 
which includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decision.  After the 
Veteran and his representative have been 
given the applicable time to submit 
additional argument, the claims should be 
returned to the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further 
notice.  However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his claims, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The Veteran is also advised that 
failure to report for any scheduled examination may result in the 
denial of a claim.  See 38 C.F.R. § 3.655 (2010).





These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


